DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-5, 7-8, 10-12 and 14-18 are pending. 

Response to Arguments

2.	Applicant’s arguments, see Remarks, filed 12/10/2021, with respect to the 35 U.S.C. 103 rejection of claims have been fully considered and are persuasive in light of the amendments to the claims dated 12/10/2021.  The 35 U.S.C. 103 rejection of claims 1, 3-5, 7-8 and 10-12 has been withdrawn. 

Allowable Subject Matter

3.	Claims 1, 3-5, 7-8, 10-12 and 14-18 (renumbered as claims 1-14) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 


Amended claims 1, 3-5, 7-8, 10-12 and 14-18 (renumbered as claims 1-14) allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which the examiner considers as persuasive as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nogami et al, US 2016/0337880 discloses receiving an RRC message for enhanced resource element group (EREG) configuration. GONG et al, US 2016/0028530 paragraph [0020] discloses determining an ePHICH Resource Element Group (REG) in each PRB pair respectively, wherein the ePHICH REG comprises Nx time-domain adjacent or frequency-domain adjacent first eREGs. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469